Opinion issued January 27,
2011
 
 
 
 
 
 
 











 
In The
Court of Appeals
For the
First District of Texas
____________
 
NO. 01-10-00915-CV
____________
 
IN RE ANTHONY W. NORMAN, JR., Relator
 

 
Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator, Anthony W. Norman, Jr., filed a petition for writ of mandamus seeking
to compel Judge Dan Hinde of the 269th District Court to sign an order granting
expunction.[1]
We deny the petition for writ of mandamus.  Relator has failed to include with his
petition a certification that he has reviewed the petition and concluded that
every factual statement is supported by competent evidence included in the
appendix or record.  Tex. R. App. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex.
App.—Dallas 2008, orig. proceeding) (“However, the relator must comply with the
current requirement of rule 52.3(j) by certifying the factual statements
contained in the petition are supported by competent evidence included in the
appendix or record.  The relators have
not done this, and, thus, their certification does not meet the requirement of
rule 52.3(j).”).
Relator has also failed to include certified or sworn copies of documents
showing the matters of which he complains in the appendix and the record.  See
Tex. R. App. P. 52.3(k)(1)(A)
(requiring relator to include, as part of appendix, “certified or sworn copy
of . . . any other document showing the matter complained
of”); Tex. R. App. P. 52.7(a)
(requiring relator to file with petition “certified or sworn copy of every
document that is material to the relator’s claim for relief and that was filed
in any underlying proceeding” and “a properly authenticated transcript of any
relevant testimony from any underlying proceeding, including any exhibits
offered in evidence”).
 
All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices
Keyes, Sharp, and Massengale.
 




1        The
Honorable Dan Hinde, judge of the 269th District Court of Harris County,
Texas.  The underlying lawsuit is Ex
parte Anthony W. Norman, Jr., No. 2009-59663 (269th Dist. Ct., Harris
County, Tex.).